
	
		I
		112th CONGRESS
		1st Session
		H. R. 2989
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2011
			Mr. Brady of Texas
			 (for himself, Mr. Crowley,
			 Mr. Tiberi, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt
		  certain stock of real estate investment trusts from the tax on foreign
		  investments in United States real property interests, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Real Estate Jobs and Investment Act of
			 2011.
		2.Exception from
			 FIRPTA for certain stock of real estate investment trusts
			(a)In
			 generalParagraph (3) of section 897(c) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
				
					(3)Exceptions for
				certain stock dispositions
						(A)Stock regularly
				traded on established securities marketsIf any class of stock of
				a corporation is regularly traded on an established securities market, stock of
				such class shall be treated as a United States real property interest only in
				the case of a person who, at some time during the shorter of the periods
				described in paragraph (1)(A)(ii), held more than 5 percent of such class of
				stock. In the case of any class of stock of a real estate investment trust, the
				preceding sentence shall be applied by substituting 10 percent
				for 5 percent.
						(B)Certain stock in
				real estate investment trusts
							(i)In
				generalStock of a real estate investment trust held by a
				qualified shareholder shall not be treated as a United States real property
				interest except to the extent that an investor in the qualified shareholder
				holds (directly or indirectly through the qualified shareholder) more than 10
				percent of the stock of such real estate investment trust.
							(ii)Qualified
				shareholderFor purposes of this subparagraph, the term
				qualified shareholder means a shareholder—
								(I)which would be
				eligible for a reduced rate of withholding under any income tax treaty of the
				United States with respect to ordinary dividends paid by a real estate
				investment trust even if such shareholder holds more than 10 percent of the
				stock of such real estate investment trust, and
								(II)whose principal
				class of interests is listed and regularly traded on one or more recognized
				stock exchanges (as defined in the relevant income tax treaty referred to in
				subclause
				(I)).
								.
			(b)Distributions of
			 real estate investment trustsParagraph (1) of section 897(h) of
			 such Code is amended to read as follows:
				
					(1)Look-through of
				distributions
						(A)In
				generalExcept as provided in
				subparagraph (B), any distribution by a qualified investment entity to a
				nonresident alien individual, a foreign corporation, or other qualified
				investment entity shall, to the extent attributable to gain from sales or
				exchanges by the qualified investment entity of United States real property
				interests, be treated as gain recognized by such nonresident alien individual,
				foreign corporation, or other qualified investment entity from the sale or
				exchange of a United States real property interest. Notwithstanding the
				preceding sentence—
							(i)any distribution
				by a qualified investment entity to a nonresident alien individual or a foreign
				corporation with respect to any class of stock which is regularly traded on an
				established securities market located in the United States shall not be treated
				as gain recognized from the sale or exchange of a United States real property
				interest if such individual or corporation did not own more than 5 percent of
				such class of stock (10 percent in the case of stock of a real estate
				investment trust) at any time during the 1-year period ending on the date of
				such distribution, and
							(ii)any distribution
				to a qualified shareholder (as defined in subsection (c)(3)(B)(ii)) shall not
				be treated as gain recognized from the sale or exchange of a United States real
				property interest to the extent that the stock of the real estate investment
				trust held by such qualified shareholder is not treated as a United States real
				property interest under subsection (c)(3)(B).
							(B)Special
				ruleSubparagraph (A) shall not apply to distributions which are
				treated as a sale or exchange of stock or property pursuant to section
				301(c)(3), 302, or
				331.
						.
			(c)Definition of
			 domestically controlledSubparagraph (B) of section 897(h)(4) of
			 such Code is amended by adding at the end the following: In determining
			 whether a qualified investment entity is domestically controlled, any stock in
			 the qualified investment entity held by another qualified investment entity
			 shall be treated as held by a foreign person unless such qualified investment
			 entity is domestically controlled. In making such determination a qualified
			 investment entity shall be permitted to presume that stock held by a holder of
			 less than 5 percent of a class of stock traded on an established securities
			 market in the United States is held by United States persons throughout the
			 testing period except to the extent that the qualified investment entity has
			 actual knowledge regarding stock ownership..
			(d)Conforming
			 amendmentSubparagraph (C) of section 897(c)(6) of such Code is
			 amended—
				(1)by striking more than 5
			 percent and inserting more than 5 or 10 percent, whichever is
			 applicable,, and
				(2)by striking
			 substituting 5 percent for 50
			 percent and inserting substituting 5 percent or
			 10 percent, whichever is applicable for 50
			 percent.
				(e)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions and distributions made after the date of the enactment of this
			 Act.
			3.United States
			 real property interest
			(a)In
			 generalSubparagraph (B) of section 897(c)(1) of the Internal
			 Revenue Code of 1986 is amended by striking all that precedes clause (i) and
			 inserting the following:
				
					(B)Exclusion for
				interest in certain corporationsThe term United States
				real property interest does not include any interest in a corporation
				(other than a qualified investment entity (as defined in subsection
				(h)(4)(A)(i))
				if—
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 dispositions made after the date of the enactment of this Act.
			
